
	

115 S3590 IS: To prohibit military aid to Saudi Arabia until the Secretary of State determines that Jamal Khashoggi is alive and free.
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3590
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit military aid to Saudi Arabia until the Secretary of State determines that Jamal
			 Khashoggi is alive and free.
	
	
		1.Restriction on military aid to Saudi Arabia
 The United States Government shall not provide any military aid or assistance to the Government of Saudi Arabia until the Secretary of State certifies to Congress that journalist Jamal Khashoggi is alive and free and subsequent legislation is enacted authorizing the resumption of such aid and assistance.
		
